DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Corghi (US 2018/0314763).
Re claim 1:
Corghi teaches all of the basic elements of the claim.
First (see abstract) reference data about a vehicle is included in a QR code.
In addition, it is seen at para 0024 to 0028:
“[0024] In one embodiment, the method includes a step of capturing measurement 
data relating to at least one of the vehicle wheels.  The term "measurement 
data" is used, broadly speaking, to mean data which are variable over time and 
which are quantifiable by means of measurements performed on the vehicle.  In 
one embodiment, the measurement data include one or more of the following 
parameters: . 
 
[0025] The method includes a step of processing the measurement data as a 
function of the reference data. 
 
[0026] The method also includes a step of including at least part of the 
measurement data, in addition to the reference data, in the image data 

 
[0027] In one embodiment, the method comprises a step of including the 
measurement data in the filing location of the electronic database which also 
contains the characteristic vehicle parameters. 
 
[0028] In another embodiment, the measurement data are included both in the 
electronic database and in the image data representing the QR code.  This 
solution allows obtaining a data redundancy which can avoid problems connected 
with data loss or impossibility of accessing the filing location in the 
electronic database.”

Thus measurement data (“wheel toe; wheel camber; wheel caster; actual wheel size; residual wheel imbalance; wheel runout; wheel elasticity; wheel tyre tread depth; wheel tyre pressure”) are sensed and included with vehicle reference data in a QR code that is made available externally to a user for future use.

Re claim 2: The purpose of a QR code and its basic function is to be scanned by a scanning device. See para 0040.

Re claim 3: The QR code data can be sent across different networks (see the end of para 0040 of Corghi).

Re claim 4: If the QR code can be sent across one network, it can be sent across any network.

Re claims 5 and 6: It is clear in Corghi that reference information (i.e. vehicle information, see abstract) can be combined with measurement data (“wheel toe; wheel camber; wheel caster; actual wheel size; residual wheel imbalance; wheel runout; wheel elasticity; wheel tyre tread depth; wheel tyre pressure”). For the corporation of measurement data see paragraphs 0024 to 0028.

Re claim 7: Plural QR codes is just a duplication of what Corghi already teaches. This may happen for example if the customer is having multiple tires or multiple vehicles serviced.

Re claim 9: The basic reference information (vehicle and model information) is a profile information.

Re claims 11-17 and 19: See discussions re claims 1-7 and 9, respectively.

Claims 8, 10 , 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corghi as applied to claim 1 above, in view of the article “Quick response code in Oral and Maxillofacial Radiology” by Shakil et al. and submitted by the applicant in an IDS.
Re claim 8:


Shakil et al. is similar in that measurement data is encoded in a QR code. But in Shakil et al., pictoral information (a radiology image) can be incorporated into the QR code.

The motivation for incorporating pictoral information to be incorporated into the QR code as per Shakil et al.’s teaching is simply that a picture can convey a large amount of information that couldn’t easily be expressed in words.

Re claim 10: Corghi’s tire is not one of the claimed source types. Shakil et al.’s radiographic image is both biological and deals with electromagnetic radiation.
In view of the teachings of Shakil et al., it would have been obvious that Corghi’s measurement and QR encoding concepts could be usefully applied in the medical field in a medical measurement context.

Re claims 18 and 20: See claims 8 and 10, respectively.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876